Motion granted, Appeal reinstated, and Order filed February 24, 2022




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00403-CV
                                  ____________

          METROPOLITAN WATER COMPANY, L.P., Appellant

                                        V.

 BLUE WATER SYSTEM, LP AND BLUE WATER VISTA RIDGE, LLC,
                        Appellees


                    On Appeal from the 21st District Court
                         Washington County, Texas
                        Trial Court Cause No. 37412

                                     ORDER

      Appellant petitioned for voluntary bankruptcy in the United States
Bankruptcy Court for the Western District of Texas, under cause number 21-10903.
Because a stay is automatically effected by Section 362(a) of the Bankruptcy Code,
when this court received notice of appellant’s bankruptcy filing, on December 2,
2021, we stayed all proceedings in the appeal. See Tex. R. App. P. 8.2.
      On February 14, 2022, appellant filed a motion to reinstate the appeal pursuant
to Texas Rule of Appellate Procedure 8.3(a). Attached to the motion is a true copy
of the bankruptcy court’s order lifting the stay for purposes of this appeal dismissing
the bankruptcy case.

      The motion is granted. Accordingly, the case is ordered REINSTATED and
placed on the court’s active docket.

      Appellees’ brief is due to be filed with the clerk of this court on or before
March 16, 2022.



                                        PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.




                                          2